May 3, 2012 VIA EDGAR Securities and Exchange Commission 100 F Street NE Washington, D.C. 20549 Re: American Fidelity Separate Account A (File Nos. 002-30771, 811-01764) Ladies and Gentlemen: On behalf of American Fidelity Assurance Company (the “Company”) and American Fidelity Separate Account A (“Separate Account A”), I am filing this certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, I certify that the form of Prospectus and Statement of Additional Information (“SAI”) for certain variable annuity contracts offered by the Company through Separate Account A otherwise required to be filed under paragraph (c) of Rule 497 do not differ from the form of Prospectus and SAI contained in the 485(b) post-effective amendment to registration statement on Form N-4 for Separate Account A, which was filed electronically with the Securities and Exchange Commission via EDGAR on April 30, 2012 and became effective on May 1, 2012. Sincerely, /s/David R. Carpenter David R. Carpenter Executive Vice President cc:Jennifer Wheeler
